        Case 3:17-cv-00101-RDM Document 442 Filed 03/03/20 Page 1 of 7




                  THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                                      )
  Consumer Financial Protection Bureau,               )
                                                      )
                         Plaintiff,                   )        Civil Action No. 3:17-cv-00101
                                                      )        (Hon. Robert D. Mariani)
          v.                                          )
                                                      )
  Navient Corporation, et al.,                        )
                                                      )
                         Defendants.                  )



      DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO STRIKE
      EXHIBITS ADMITTED AT THE FEBRUARY 20, 2020 HEARING
       In its opposition, Plaintiff raises new arguments regarding the admissibility of Exhibits 1-

4, 6-11, 13-18, 20, and 42-45 that were not raised at the February 20, 2020 Hearing. Pursuant to

Local Rule 7.7, Defendants respectfully submit this brief reply to succinctly address those

arguments.

       First, the Court expressly provided the process and manner in which these exhibits, and

challenges to their admissibility, would be treated at the Hearing. See, e.g., Feb. 20, 2020 Hr’g

Tr. 139:8-140:15, 145:9-146:9, 411:7-23. Defendants followed the agreed upon process, and

Plaintiff’s argument that Defendants somehow failed to assert, preserve, or otherwise waived

their specific hearsay objections to the exhibits enumerated above is not accurate.

       Second, it is Plaintiff who has waived and abandoned its argument that these exhibits are

admissible under the business records exception to the hearsay rule. One of the purposes of this

briefing was to afford Plaintiff the opportunity to submit a declaration substantiating the
         Case 3:17-cv-00101-RDM Document 442 Filed 03/03/20 Page 2 of 7



elements for application of that exception. Id. at 139:8-140:15. Plaintiff failed to take advantage

of that opportunity, and nowhere in its opposition does Plaintiff assert that exception applies.

Accordingly, none of the exhibits can be admitted on the basis of Federal Rule of Evidence

803(6). See Arconic Inc. v. Novelis Inc., No. 17-cv-1434, 2019 WL 5802365, at *5 (W.D. Pa.

Sept. 6, 2019) (citing cases and holding that “a party’s failure to dispute an argument in its

opposition brief constitutes waiver of the right to relief”).

       Third, Plaintiff argues that Exhibits 1, 8, 17, 44 and 45 should be admitted under Federal

Rule of Evidence 801(d)(1)(C), because they “identif[y] a person as someone the declarant

perceived earlier.” Doc. 439 at 5. Defendants have no objection to admitting these five exhibits

for the limited purpose of identifying Dr. Ang or anyone else. However, as the Rule pertains to

statements of identification only, it offers no basis to admit the contents of the communications.

       Fourth, Plaintiff argues Exhibits 1, 4, 8, 11, 14, 42, 44 and 45 should be admitted under

Federal Rule of Evidence 801(d)(1)(B)(i), which would allow for admission “to rebut an express

or implied charge that the declarant recently fabricated [testimony] or acted from a recent

improper influence or motive in so testifying.” Id. Defendants have not asserted that the

witnesses fabricated their testimony or were improperly influenced, so this Rule has no

application here.

       Fifth, Plaintiff argues Exhibits 2, 3, 6-11, 13-16, 20, 42, 43 and 45 should be admitted as

an exception to hearsay under 803(3), which allows for admission to establish the declarant’s

“then-existing state of mind (such as motive, intent, or plan) … but not including a statement of

memory or belief to prove the fact remembered or believed.” Id. at 7 (alteration in original).
                                                   2
         Case 3:17-cv-00101-RDM Document 442 Filed 03/03/20 Page 3 of 7



Plaintiff argues that these exhibits are being admitted for the sole purpose of establishing that a

person intended to meet with Dr. Ang. That, of course, says nothing about whether any of the

listed invitees actually attended the meeting or the substance of any communication at or

regarding the meeting. Defendants have no objection to the admission of these exhibits for the

sole and limited purpose of showing that the parties listed on an invite were intended attendees.

       Sixth, Plaintiff argues that all of the challenged exhibits should be admitted under the

residual hearsay exception set forth in Rule 807. Id. at 8-9. But the residual exception is “to be

used only rarely, and in exceptional circumstances,” United States v. Turner, 718 F.3d 226, 233

(3d Cir. 2013), and it is Plaintiff’s burden to establish such circumstances under both prongs of

the exception. See AAMCO Transmissions, Inc. v. Baker, 591 F. Supp. 2d 788, 799 (E.D. Pa.

2008) (party invoking Rule 807 “bears a heavy burden” (quoting United States v. Washington,

106 F.3d 983, 1001-02 (D.C. Cir. 1997))); see also Trs. of Univ. of Pa. v. Lexington Ins. Co., 815

F.2d 890, 906 (3d Cir. 1987) (requiring “rigor” in invocation of residual exception). With

respect to the first prong, Plaintiff fails to submit proof that each statement it seeks to admit “is

supported by sufficient guarantees of trustworthiness” because it has not provided record cites to

“evidence, if any, corroborating the statement.” Fed. R. Evid. 807(a)(1); see also Ponzini v.

Monroe Cty., No. 3:11-cv-00413, 2016 WL 4494173, at *4 (M.D. Pa. Aug. 24, 2016) (rejecting

invocation of Rule 807 where there was no evidence to establish that enumerated indicia of

trustworthiness were satisfied). Plaintiff cannot do so because its witnesses lacked specific

recollections of the communications and were thus unable to corroborate them. With respect to

the second prong, Plaintiff failed to establish that the hearsay communications are “more
                                                   3
         Case 3:17-cv-00101-RDM Document 442 Filed 03/03/20 Page 4 of 7



probative . . . than any other evidence that the proponent can obtain through reasonable efforts.”

Fed. R. Evid. 807(a)(2). Most obviously, Plaintiff failed to call to the stand or even produce a

declaration from the key participant (and oftentimes author) of these communications, Ms.

Brandis Anderson.

       Finally, Plaintiff argues that the hearsay exhibits should be admitted for limited purposes

other than the truth of the matters asserted. Specifically, Plaintiff argues that Exhibits 4, 11, 14,

and 20 should be admitted to show that there was discussion about editing a document, but not

for the truth of the contents of any edit. See Doc. 439 at 9-10. Plaintiff also argues that Exhibits

1, 3, 8, 10, 13, 14, 15, 17, 18, 42, 44, and 45 should be admitted to show that “the past event

involving certain participants prompted that action, not for the truth of whatever is described

about the substantive content of those triggering events.” Id. at 10. While it is not clear what

any of this means, Defendants ultimately have no objection to the admission of these exhibits for

limited purposes other than their substantive content. Plaintiff must, however, be held to its

representation and cannot then make improper use of these documents (or of the verbatim

reading out loud of these documents during the Hearing). Simply put, the Court cannot consider

the substantive content of these hearsay exhibits.

                                                      ***

       Before turning to its role as the finder of fact, the Court must first serve as gatekeeper to

determine what can be considered under the Rules of Evidence, see Fed. R. Evid. 101, 102, 103.

The hearsay rule exists for good reason, and its purposes are particularly magnified here where

Plaintiff’s witnesses had virtually no independent recollections of the substance of the hearsay
                                                  4
          Case 3:17-cv-00101-RDM Document 442 Filed 03/03/20 Page 5 of 7



communication being offered. Plaintiff’s Opposition demonstrates that, at best, it can do no

more than establish that its exhibits should be admitted for limited purposes other than their

truth.

         To be clear, as shown in Defendants’ post-trial brief, even if the exhibits are admitted for

their truth, Plaintiff comes nowhere close to meeting its burden to disqualify Dr. Ang. But the

Rules of Evidence speak both to the admissibility and weight to be afforded to the exhibits.

Although Plaintiff all but acknowledges that its hearsay exhibits cannot be admitted for their

truth, its motion to disqualify rests almost exclusively on their content and, in fact, asks the Court

to go even further to make a series of unwarranted inferential leaps based on this hearsay. While

Defendants have rebutted those assertions on the merits, it is important to note that they are built

on a house of hearsay cards.

         Plaintiff has failed to meet its burden with respect to the admissibility of the contents of

the exhibits proffered. Exhibits 1-4, 6-11, 13-18, 20, and 42-45 should be struck as hearsay or,

if admitted, admitted only for limited purposes other than their truth.



Dated: March 3, 2020                            Respectfully submitted,


                                                /s/ Jonathan E. Paikin
                                                Jonathan E. Paikin (DC 466445) (pro hac vice)
                                                Daniel P. Kearney (DC 977148) (pro hac vice)
                                                Karin Dryhurst (DC 1034290) (pro hac vice)
                                                Wilmer Cutler Pickering
                                                  Hale and Dorr LLP
                                                1875 Pennsylvania Avenue, NW
                                                Washington, DC 20006
                                                   5
Case 3:17-cv-00101-RDM Document 442 Filed 03/03/20 Page 6 of 7



                            jonathan.paikin@wilmerhale.com
                            daniel.kearney@wilmerhale.com
                            karin.dryhurst@wilmerhale.com
                            Tel: 202-663-6000
                            Fax: 202-663-6363

                            Daniel T. Brier (PA 52348)
                            Myers Brier & Kelly, LLP
                            425 Spruce Street, Suite 200
                            Scranton, PA 18503
                            dbrier@mbklaw.com
                            Tel: 570-342-6100
                            Fax: 570-342-6147

                            Counsel for Navient Corporation, Navient
                            Solutions, LLC, and Pioneer Credit Recovery, Inc




                               6
        Case 3:17-cv-00101-RDM Document 442 Filed 03/03/20 Page 7 of 7



                               CERTIFICATE OF SERVICE


       I hereby certify that on March 3, 2020, I filed the foregoing document with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to all counsel of

record who are deemed to have consented to electronic service:

                                            /s/ Karin Dryhurst
                                            Karin Dryhurst (DC 1034290) (pro hac vice)
                                            Wilmer Cutler Pickering
                                              Hale and Dorr LLP
                                            1875 Pennsylvania Avenue, NW
                                            Washington, DC 20006
                                            karin.dryhurst@wilmerhale.com
                                            Tel: 202-663-6000
                                            Fax: 202-663-6363
